Name: Commission Regulation (EC) No 2921/94 of 30 November 1994 amending Regulation (EC) No 1083/94 on the sale on the Portuguese domestic market of 250 000 tonnes of maize held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  marketing
 Date Published: nan

 No L 307/44 1 . 12. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 2921/94 of 30 November 1994 amending Regulation (EC) No 1083/94 on the sale on the Portuguese domestic market of 250 000 tonnes of maize held by the Portuguese intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 3670/93 of 22 December 1993 on special arrangements for imports of maize into Portugal (3), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EC) No 1083/94 of 10 May 1994, on the sale on the Portuguese domestic market of 250 000 tonnes of maize held by the Portuguese inter ­ vention agency (4) provides for the resale of the third instalment of 120 000 tonnes on 2 December 1994 ; whereas, given the situation with regard to the supply of maize to the Portuguese market and at the request of the Portuguese authorities, the date for the first submission of applications for that instalment should be adjusted to avoid disturbances on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (3) of Regulation (EC) No 1083/94 is hereby replaced by the following : '3 . For the third instalment of 120 000 tonnes the time limit for the first submission of applications shall expire at 12 noon (Brussels time) on 16 December 1994. The dates for any subsequent submissions shall be fixed by the INGA until the full quantity has been sold.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30 . 7. 1994, p. 1 . (3) OJ No L 338 , 31 . 12. 1993, p. 35. (4) OJ No L 120, 11 . 5. 1994, p. 27.